Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7, 12, 14, 16, and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to an image encoding device, an image decoding device, and a program.
Prior art was found for the claims as follows: 
Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1)
Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao1).
C. Zhang, K. Ugur, J. Lainema, A. Hallapuro and M. Gabbouj, "Video Coding Using Spatially Varying Transform," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 21, no. 2, pp. 127-140, Feb. 2011 (hereinafter Zhang2).
Zhao et al. (US 2020/0186838 A1, with provisional benefit to 62/785,681) (hereinafter Zhao2).
Ko et al. (WO 2017/222237 A1) (hereinafter Ko).

Regarding claim 5, Zhang1 discloses an image decoding device for decoding a block-based target image from encoded data [Pg. 22 ll. 28-32, Fig. 6, Decoder 600], the image decoding device comprising:
a predictor circuitry configured to generate a block of a prediction image corresponding to the block of the target image by performing an inter prediction [Pg. 22-23 ll. 28-14, Fig. 6, Pixel predictor 604, as predictor, generates predicted representation of an image block 616, upon determination of inter-prediction operation carried out]; 
an entropy decoder circuitry configured to decode the encoded data and acquire quantized transform coefficients obtained by an image encoding device performing a transformation and a quantization only for a partial area of a block of a prediction residuals [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder, Decodes residual signal and dequantizes and inverse transforms selected 8x8 transformed block]; and
an identifier circuitry configured to identify the partial area [Pg. 22-24 ll. 28-6, Fig. 6, Decoder 601, as identifier, identifies 8x8 pixel transformed block].
Next, Zhao1 teaches wherein the entropy decoder circuitry is configured to acquire a flag indicating that a partial transform only for the partial area is applied to the block [Paragraph [00138]-[00139], supported in Paragraphs [0058]-[0059] in 62/634,613, Decoder parses a flag, such as svt flag from bitstream for when a residual block is allowed to employ SVT. The SVT flag indicates whether the residual block is coded using a transform block of the same size to the residual block (e.g., svt flag is set to zero) or the residual block is coded with a transform block of a smaller size than the residual block (e.g., svt flag is set to one)], and wherein the entropy decoder circuitry is configured to acquire a size information flag indicating a size of the partial area, determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value [Paragraph [00138]-[00139], supported in Paragraphs [0058]-[0059] in 62/634,613, Decoder parses a flag, such as svt type_flag from bitstream for when a residual block is allowed to employ SVT-V or SVT-H, wherein svt_type_flag is set to zero for SVT-V that is size w_t=w_t=w/2 and h_t=h for SVT-V, and w_t=w and h_t=h/2 for SVT-H (e.g., svt_type_flag is set to one)]. 
Then, Ko teaches a size is one-quarter of the size of the block in response to the size information flag being set to the second binary value [Paragraphs [236]-[244], Receiving of quad-binary flag (QB_flag) as size information flag, that is a binary syntax element that indicates how the block is split, being a quadtree, resulting in quarter size of the block, respectively, for transform].

However, neither Zhang1, Zhao1, nor Ko teach determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value, and determine that the size of the partial area is one-quarter of the size of the block in response to the size information flag being set to the second binary value.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487